               Case 21-10883-CTG         Doc 43      Filed 06/02/21    Page 1 of 1




                     UNITED STATES DEPARTMENT OF JUSTICE
                      OFFICE OF THE UNITED STATES TRUSTEE
                              DISTRICT OF DELAWARE
                        J. CALEB BOGGS FEDERAL BUILDING
                    844 N. KING STREET, ROOM 2207, LOCKBOX 35
                           WILMINGTON, DELAWARE 19801
                        PHONE (302) 573-6491/FAX (302) 573-6497

ANDREW R. VARA                                               T. PATRICK TINKER
UNITED STATES TRUSTEE                                        ASSISTANT U.S. TRUSTEE


REQUEST BY THE UNITED STATES TRUSTEE TO THE CLERK OF BANKRUPTCY
COURT TO SCHEDULE A SECTION 341(a) MEETING IN A CHAPTER 11 CASE
______________________________________________________________________________

ATTENTION: 341(a) NOTICE CLERK - CHAPTER 11

Pursuant to Section 341(a) of the U.S. Bankruptcy Code, please schedule a meeting of creditors
for the following cases:

DEBTOR:                Avadim Health, Inc., et al.

LEAD CASE NO:          21-10883 (CTG)

DATE:                  Friday, July 9, 2021

TIME:                  10:30 A.M. EDT

LOCATION: The meeting shall be held telephonically by calling 1-866-621-1355; passcode:
7178157# and may be continued/adjourned to a later date. If so, such additional
information will appear on the Debtors’ case claims agent website at
https://cases.omniagentsolutions.com/ and on the court’s docket.
By: /s/ Richard L. Schepacarter
Richard L. Schepacarter
Trial Attorney

Dated: June 2, 2021

PLEASE NOTE THAT THE 341(a) MEETING HAS BEEN SCHEDULED WITHIN THE TIME REQUIRED BY RULE 2003,
FEDERAL RULES OF BANKRUPTCY PROCEDURE. IF YOU ARE UNABLE TO COMPLY WITH THE NOTICE
REQUIREMENT OF THIS RULE, PLEASE ADVISE IMMEDIATELY.


cc:   Laura Davis Jones, Esquire (Debtors’ counsel)
